347 F.2d 234
Davis S. WARD et al., Appellants,v.LOUISIANA WILD LIFE AND FISHERIES COMMISSION, Appellee.
No. 21275.
United States Court of Appeals Fifth Circuit.
June 8, 1965.
Rehearing Denied September 8, 1965.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
J. Mort Walker, Jr., of Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for appellants.
Leo R. Wertheimer, George Stringer, Jr., New Orleans, La., Jack P. F. Gremillion, Atty. Gen., Baton Rouge, La., Harry V. Booth, Shreveport, La., Morris Shapiro, Alexandria, La., Harry H. Howard, New Orleans, La., for appellee.
Before WOODBURY* and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
In an opinion1 stating the facts fully and correctly, the District Judge dismissed plaintiffs' suit for failure to join indispensable parties and also for lack of jurisdiction. The District Judge was right, and for the reasons set out in his opinion, the judgment should be, and is hereby affirmed.



Notes:


*
 Senior Judge of the First Circuit, sitting by designation


1
 Ward v. Louisiana Wild Life and Fisheries Commission, 224 F. Supp. 252 (1963)